            Case 2:19-cv-00910-RAJ-MLP Document 168 Filed 06/14/21 Page 1 of 7




 1                                                     THE HONORABLE RICHARD A. JONES
                                                  THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE
 7 C.O., a minor, by and through her guardian         Case No.: 2:19-cv-910-RAJ-MLP
 8 Alison O’Neil, individually and on behalf of all
   others similarly situated,                         JOINT STIPULATION BY THE
 9                                                    PARTIES ON BRIEFING FOR
            Plaintiffs,                               PLAINTIFFS’ AND DEFENDANTS’
10                                                    FORTHCOMING MOTIONS TO
   vs.                                                COMPEL DISCOVERY AND
11                                                    [PROPOSED] ORDER
   AMAZON.COM, INC., a Delaware
12 corporation, and A2Z DEVELOPMENT

13 CENTER, INC., a Delaware corporation,

14             Defendants.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                    KELLER LENKNER LLC
                                                                      150 NORTH RIVERSIDE PLAZA , SUITE 4270
     JOINT STIPULATION ON BRIEFING                                                 CHICAGO , ILLINOIS 60606
     CASE NO . 2:19-CV -910-RAJ-MLP                                                     Tel: (312) 741-5220
            Case 2:19-cv-00910-RAJ-MLP Document 168 Filed 06/14/21 Page 2 of 7




 1                                             STIPULATION

 2           The Parties hereby stipulate to the following provisions regarding briefing on Plaintiffs’
 3
     and Defendants’ forthcoming Motions to Compel Discovery Responses.
 4
             1.       On February 27, 2020, Plaintiffs filed a Motion to Compel Discovery Responses
 5
     (“Plaintiffs’ Motion to Compel”), Dkt. 112, asking this Court to compel Defendants to supplement
 6

 7 their discovery responses in these proceedings.

 8           2.       On March 26, 2020, Defendants filed a Motion to Compel discovery responses

 9 (“Defendants’ Motion to Compel”), Dkt. 124. Both Motions to Compel were fully briefed.

10
             3.       On May 15, 2020, Magistrate Peterson recommended all deadlines on both
11
     Motions to Compel be stricken from the Court’s calendar, pending the outcome of the Ninth’s
12
     Circuit’s decision on Defendants’ appeal of this Court’s denial of Defendants’ Motion to Compel
13
     Arbitration, Dkt. 151.
14

15           4.       On June 30, 2020, the Court adopted Magistrate Peterson’s recommendation,

16 Dkt. 153.

17           5.       At the Court’s May 28, 2021 status conference, the Court struck the Motions to
18
     Compel and directed the Parties to meet and confer prior to renewing any discovery disputes
19
     before the Court.
20
             6.       On June 11, 2021, the Parties met and conferred regarding, among other topics, the
21

22 issues raised in both parties’ Motions to Compel and the schedule for discovery. Defendants

23 agreed during t hat meet and confer to provide further responses to Plaintiffs’ First Set of Requests

24 for Production Nos. 48-49, 52, 84, and 94. Defendants also agreed to supplement their responses

25 to Plaintiffs’ First Set of Interrogatories Nos. 9 and 10. Plaintiffs agreed during the meet and

26
     confer that their supplemental responses to Defendants Second Set of Interrogatories will identify
27

28
                                                                                          KELLER LENKNER LLC
                                                                            150 NORTH RIVERSIDE PLAZA , SUITE 4270
     JOINT STIPULATION ON BRIEFING                                                       CHICAGO , ILLINOIS 60606
     CASE NO . 2:19-CV -910-RAJ-MLP                     2                                     Tel: (312) 741-5220
            Case 2:19-cv-00910-RAJ-MLP Document 168 Filed 06/14/21 Page 3 of 7




 1 each user of the Alexa devices in question (Interrogatory 3), all persons who participated in setting

 2 up and activating the Alex devices (Interrogatory No. 4), and information as to all Smart Devices,

 3
     defined to include all voice activated devices regardless of whether they require a “wake word”
 4
     (Interrogatories 12, 13, 14).
 5
             7.       The parties were unable to reach a resolution on the remaining outstanding
 6

 7 discovery issues raised in the Motions to Compel.

 8           8.       In order to preserve judicial economy, the Parties have stipulated to refile the

 9 Motions to Compel, as they were fully briefed at the May 28 2021 status conference, adding a

10 short supplemental statement, not to exceed five (5) pages, updating their positions in light of the

11
     meet and confer and otherwise adopting their earlier positions. These papers shall be filed by June
12
     21, 2021.
13
             9.       Neither party waives any right to bring any issues relating to the other’s compliance
14

15 with discovery to the attention of the Court at a later date.

16

17 Dated: June 14, 2021                              Respectfully submitted,

18
                                                     /s/ Ashley Keller
19                                                   Ashley C. Keller (pro hac vice)
                                                     Travis D. Lenkner (pro hac vice)
20                                                   Seth A. Meyer (pro hac vice forthcoming)
                                                     Alex J. Dravillas (pro hac vice)
21                                                   KELLER LENKNER LLC
22                                                   150 N. Riverside Plaza, Ste. 4270
                                                     Chicago, IL 60606
23                                                   Tel.: 312.741.5220
                                                     Fax: 312.971.3502
24                                                   Email: ack@kellerlenkner.com
                                                             tdl@kellerlenkner.com
25                                                           sam@kellerlenkner.com
26                                                           ajd@kellerlenkner.com

27                                                   Warren D. Postman (pro hac vice)

28
                                                                                             KELLER LENKNER LLC
                                                                               150 NORTH RIVERSIDE PLAZA , SUITE 4270
     JOINT STIPULATION ON BRIEFING                                                          CHICAGO , ILLINOIS 60606
     CASE NO . 2:19-CV -910-RAJ-MLP                      3                                       Tel: (312) 741-5220
            Case 2:19-cv-00910-RAJ-MLP Document 168 Filed 06/14/21 Page 4 of 7




 1                                        KELLER LENKNER LLC
                                          1300 I Street N.W., Suite 400E
 2                                        Washington, D.C.
                                          Tel.: 202.749.8334
 3
                                          Fax: 312.971.3502
 4                                        Email: wdp@kellerlenkner.com

 5                                        Alicia Cobb, WSBA #48685
                                          QUINN EMANUEL
 6                                        URQUHART & SULLIVAN, LLP
                                          600 University St., Ste. 2800
 7
                                          Seattle, WA 98101
 8                                        Tel.: 206.905.7075
                                          Fax: 206.905.7100
 9                                        Email: aliciacobb@quinnemanuel.com
10                                        Andrew H. Schapiro (pro hac vice)
11                                        Stephen Swedlow (pro hac vice)
                                          QUINN EMANUEL
12                                        URQUHART & SULLIVAN, LLP
                                          191 N. Wacker Drive, Suite 2700
13                                        Chicago, IL 60606
                                          Tel: 312.705.7400
14                                        Fax: 312.705.7401
15                                        Email: andrewschapiro@quinnemanuel.com
                                                 stephenswedlow@quinnemanuel.com
16
                                          Attorneys for Plaintiffs and the Putative Classes
17
                                          /s/ Laurence Pulgram
18                                        Brian D. Buckley, WSBA No. 26423
                                          Jeffrey A. Ware, WSBA No. 43779
19                                        FENWICK & WEST LLP
                                          1191 Second Avenue, 10th Floor
20
                                          Seattle, WA 98101
21                                        Telephone: 206.389.4510
                                          Facsimile: 206.389.4511
22                                        Email: bbuckley@fenwick.com
                                                  jware@fenwick.com
23

24
                                          Laurence F. Pulgram (admitted pro hac vice)
25                                        Tyler G. Newby (admitted pro hac vice)
                                          Molly R. Melcher (admitted pro hac vice)
26                                        Armen N. Nercessian (admitted pro hac vice)
                                          FENWICK & WEST LLP
27                                        555 California Street, 12th Floor
28
                                                                                KELLER LENKNER LLC
                                                                  150 NORTH RIVERSIDE PLAZA , SUITE 4270
     JOINT STIPULATION ON BRIEFING                                             CHICAGO , ILLINOIS 60606
     CASE NO . 2:19-CV -910-RAJ-MLP           4                                     Tel: (312) 741-5220
            Case 2:19-cv-00910-RAJ-MLP Document 168 Filed 06/14/21 Page 5 of 7




 1                                        San Francisco, CA 94104
                                          Telephone: 415.875.2300
 2                                        Facsimile: 415. 281.1350
                                          Email: lpulgram@fenwick.com
 3
                                                 tnewby@fenwick.com
 4                                               mmelcher@fenwick.com
                                                 anercessian@fenwick.com
 5
                                          Attorneys for Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                               KELLER LENKNER LLC
                                                                 150 NORTH RIVERSIDE PLAZA , SUITE 4270
     JOINT STIPULATION ON BRIEFING                                            CHICAGO , ILLINOIS 60606
     CASE NO . 2:19-CV -910-RAJ-MLP           5                                    Tel: (312) 741-5220
            Case 2:19-cv-00910-RAJ-MLP Document 168 Filed 06/14/21 Page 6 of 7




 1                                       ORDER

 2 Based on the foregoing, IT IS SO ORDERED.

 3

 4 DATED: ________________

 5

 6

 7

 8                                                 _________________________
                                                   The Honorable Michelle L. Peterson
 9                                                 UNITED STATE MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              KELLER LENKNER LLC
                                               6                150 NORTH RIVERSIDE PLAZA , SUITE 4270
     JOINT STIPULATION ON BRIEFING                                           CHICAGO , ILLINOIS 60606
     CASE NO . 2:19-CV -910-RAJ-MLP                                               Tel: (312) 741-5220
            Case 2:19-cv-00910-RAJ-MLP Document 168 Filed 06/14/21 Page 7 of 7




 1                                    CERTIFICATE OF SERVICE

 2           I hereby certify that, on June 14, 2020, I caused a true and correct copy of the

 3 foregoing to be filed in this Court’s CM/ECF system, which sent notification of such filing to

 4 counsel of record.

 5

 6
                                                        /s/ Ashley Keller
 7                                                      Ashley C. Keller (pro hac vice)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                         KELLER LENKNER LLC
                                                                           150 NORTH RIVERSIDE PLAZA , SUITE 4270
     JOINT STIPULATION ON BRIEFING                                                      CHICAGO , ILLINOIS 60606
     CASE NO . 2:19-CV -910-RAJ-MLP                     7                                    Tel: (312) 741-5220
